Title: From George Washington to Henry Knox, 3 September 1792
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon Sepr 3d 1792

Since my last to you—dated the 26th of Augt—I have received your dispatches of the 23d; 26th; & 28th; of the same month; and it is probable, the Messenger who will carry this & other letters to the Post Office, will bring me the result of your deliberations on the communications from Georgia.
I am exceedingly glad to find by the copy of Genl Putnams letter to you, that he had resolved to proceed from Fort Washington to Post Vincennes, even if no other good should result from it, than to shew that nothing in the compass of the Executive has been unessayed to convince the hostile Indians of the pacific and equitable measures & intentions of the Government of the Union towards them. I shd have been unwilling (as I mentioned to you in my letter of the [13] of Augt) to have entrusted so important a negotiation to Majr Hamtrackt although the business might have been transacted with zeal & ability by that Officer.
I hope the party of Seneca Indians when their services were dispensed with by Lieutt Jeffers were rewarded, & went off well satisfied. This, as far as it can be accomplished by reasonable attentions & proper compensation, ought always to be the case.
The conduct of the Waggoners, in dropping the public stores with the transportation of which they are charged, along the

Road to Pittsburgh, ought to undergo the strictest scrutiny; & in cases of culpability, to meet with severe punishment by way of example to others.
I have no objection to Peter Van Allans filling the Vacancy which has been occasioned by the resignation of Lieutt Schuyler and shd be glad to know the determination of Major Fish as soon as he has formed and you are made acquainted with it. With esteem and regard I am—Yours &ca

Go: Washington

